Exhibit 10.1
 
Fourth Amendment
To Amended and Restated Revolving
Credit and Term Loan Agreement
(Term Loan Extension)
 


This FOURTH AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN
AGREEMENT (this “Amendment”) is entered into as of January 15, 2010, by and
among:  Centerline Holding Company and Centerline Capital Group Inc.
(collectively, the “Borrowers”); those Persons listed as Guarantors on Schedule
1 hereto (each, a “Guarantor,” and, collectively, the “Guarantors”); Bank of
America, N.A., as the Administrative Agent (the “Administrative Agent”) and,
pursuant to Section 23.1 of the Loan Agreement (as defined below), those Lenders
constituting the Required Lenders and, pursuant to Section 23.1.1(c) of the Loan
Agreement, each of the Term Loan Lenders, each as set forth on a counterpart
signature page hereto, substantially in the form of Schedule 2 hereto
(collectively, with the Required Lenders, the “Consenting Lenders”).
 
RECITALS
 
Reference is made to the following facts that constitute the background of this
Amendment:
 
A.           The parties hereto, among others, have entered into that certain
Amended and Restated Revolving Credit and Term Loan Agreement, dated as of
December 19, 2008 (as amended, restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”).  Capitalized terms used herein and not
otherwise defined herein shall have the same meanings herein as ascribed to them
in the Loan Agreement.
 
B.           Pursuant to the terms of that certain Third Amendment to Amended
and Restated Revolving Credit and Term Loan Agreement, dated as of December 30,
2009 (the “Third Amendment”), the Administrative Agent and the Consenting
Lenders agreed to extend the Term Loan Maturity Date until January 15, 2010.
 
C.           The Borrowers and the Guarantors have requested that the Term Loan
Maturity Date be further extended from January 15, 2010 until February 5, 2010.
 
D.           The Administrative Agent, the Required Lenders and, where
indicated, the Consenting Lenders are willing to grant such request upon the
terms and conditions set forth in this Amendment.
 
NOW, THEREFORE, in consideration of the foregoing recitals and of the
representations, warranties, covenants and conditions set forth herein and in
the Loan Agreement, and for other valuable consideration the receipt and
adequacy of which is hereby acknowledged, the parties hereto agree as follows:


Section 1.                      Amendment to Definition of “Term Loan Maturity
Date.”  In accordance with Section 23.1 of the Loan Agreement, the
Administrative Agent and the Consenting Lenders agree that the definition of
“Term Loan Maturity Date” set forth in Section 1.1.2 of the Loan Agreement is
hereby amended by deleting the phrase “January 15, 2010” appearing therein and
replacing it with “February 5, 2010.”
 
 
 

--------------------------------------------------------------------------------


 

 
Section 2.                      Waiver of Net Worth Covenant.  In accordance
with Section 23.1 of the Loan Agreement, and notwithstanding anything in the
Loan Agreement to the contrary, the Administrative Agent and the Required
Lenders hereby agree to waive (i) CHC’s compliance with the Net Worth covenant
set forth in Section 10.14 of the Loan Agreement until February 5, 2010 and (ii)
any Default or Event of Default under any Loan Document which may have resulted
or may result solely from CHC’s failure to comply with such covenant prior to
February 5, 2010.
 
Section 3.                      Use of Revolving Portion.  Commencing on the
date hereof and continuing until April __, 2010 (the “Permitted Borrowing
Period”), the Borrowers shall be permitted to borrow Revolving Loans under the
Revolving Portion in accordance with the terms of the Loan Agreement solely in
amounts, and for purposes, consistent with that certain weekly cash flow
analysis schedule delivered pursuant to Section 9.5.1(p) of the Loan Agreement
that is hereby approved by the Required Lenders for purposes of this Section 3
and is attached hereto as Exhibit A (the “Current Thirteen Week
Forecast”).  After the expiration of the Permitted Borrowing Period, until such
time as the Borrowers shall deliver a Budget for calendar year 2010 in form and
substance reasonably satisfactory to the Administrative Agent, the Borrowers may
borrow Revolving Loans under the Revolving Portion only with the consent of the
Required Lenders, which consent may be given or withheld in the Required
Lenders’ sole discretion.   For the avoidance of doubt, to the extent that the
Current Thirteen Week Forecast reflects the Borrowers intent to make LIHTC
Investments during the Permitted Borrowing Period, such LIHTC Investments shall
continue to be subject to the provisions of Section 3.1.2 of the Loan Agreement.
 
Section 4.                      Clarification with Respect to New Jersey Lease
Termination Payment.  In order to more accurately reflect the terms of the
Termination Payment regarding the New Jersey Lease (each as defined under the
Third Amendment), Exhibit A to the Third Amendment is hereby replaced in its
entirety by Exhibit B attached hereto.  In connection with the foregoing, the
Administrative Agent and the Required Lenders hereby ratify and confirm their
waiver of the terms of Section 10.19 of the Loan Agreement, solely with respect
to, and their approval of, the Termination Payment, upon the terms and
conditions described in the Third Amendment, as modified herein.
 
Section 5.                      Reservation of Rights.  The Administrative Agent
and the Lenders have informed the Borrowers and the Guarantors that there may be
currently outstanding certain Defaults with respect to certain covenants and
obligations of the Borrowers and the Guarantors under the Loan Agreement,
including, without limitation: (i) compliance with the prohibitions on incurring
Indebtedness contained in Section 10.3 of the Loan Agreement and (ii) compliance
with the prohibition on mergers, consolidations and asset sales contained in
Section 10.4 of the Loan Agreement, each as a result of CHC’s entering into that
certain Authorization Agreement, dated as of July 4, 2009, with Island C-III
Holding LLC, an affiliate of Island Capital Group LLC, or any amendment,
modification, replacement or restatement thereof.  In connection with the
foregoing, the Administrative Agent and the Lenders have reserved all of their
rights and remedies with respect to, and the execution of this Amendment shall
in no way be deemed to be a waiver of, any Default, or any of the rights or
remedies of the Administrative Agent or the Lenders under the Loan Agreement or
any of the other Loan Documents, the terms and conditions of which remain in
full force and effect, except as specifically provided for in this
Amendment.  The Borrowers and the Guarantors do not hereby acknowledge that any
Default exists by reason of the items referenced in (i) and (ii) above, or in
the immediately preceding sentence.
 
 
 
- 2 -

--------------------------------------------------------------------------------


 
 
Section 6.                      Representations and Warranties.  The Borrowers
and Guarantors, jointly and severally, represent and warrant to the Lenders, the
Issuing Bank and the Administrative Agent as of the date of this Amendment that:
(a) other than on account of certain accounts payable advances made on behalf of
various funds and the protective advances made to a property that does not
support the Bond Transaction, each as more fully described in that certain
email, dated as of March 18, 2009, from Eliza Kwong, no Default is in existence
on the date hereof, or will result from the execution and delivery of this
Amendment or the consummation of any transactions contemplated hereby; (b) each
of the representations and warranties of the Borrowers and the Guarantors in the
Loan Agreement and the other Loan Documents is true and correct in all material
respects on the effective date of this Amendment (except for representations and
warranties limited as to time or with respect to a specific event, which
representations and warranties shall continue to be limited to such time or
event); (c) this Amendment and the Loan Agreement are legal, valid and binding
agreements of the Borrowers and the Guarantors and are enforceable against them
in accordance with their terms; (d) the Termination Payment (as defined in
Exhibit B hereto) shall not exceed $217,628.84; and (e) none of the expenditures
reflected in the Current Thirteen Week Forecast constitute, either expressly or
implicitly, any prepayment or acceleration of any Indebtedness of any member of
the Centerline Group that is not otherwise currently due and payable at the time
and in the amount contemplated under the terms of such Indebtedness.
 
Section 7.                      Ratification.  Except as hereby amended, the
Loan Agreement, all other Loan Documents and each provision thereof are hereby
ratified and confirmed in every respect and shall continue in full force and
effect, and this Amendment shall not be, and shall not be deemed to be, a waiver
of any Default or of any covenant, term or provision of the Loan Agreement or
the other Loan Documents.  In furtherance of the foregoing ratification, by
executing this Amendment in the spaces provided below, each of the Guarantors,
on a joint and several basis, hereby absolutely and unconditionally (a)
reaffirms its obligations under the Guaranties, and (b) absolutely and
unconditionally consents to (i) the execution and delivery by the Borrowers of
this Amendment, (ii) the continued implementation and consummation of
arrangements and transactions contemplated by the Loan Agreement (including,
without limitation, as amended or waived hereby) and the other Loan Documents,
and (iii) the performance and observance by each Borrower and each Guarantor of
all of its respective agreements, covenants, duties and obligations under the
Loan Agreement (including, without limitation, as amended hereby) and the other
Loan Documents.
 
Section 8.                      Conditions Precedent.  The agreements and
waivers set forth in this Amendment are conditional and this Amendment shall not
be effective until (i) receipt by the Administrative Agent of a fully-executed
counterpart of this Amendment and (ii) payment by the Borrowers of all of the
Administrative Agent’s and each Lender’s reasonable fees associated with the
preparation, negotiation, execution, delivery and administration of this
Amendment and the Loan Agreement accrued through the date hereof, including
without limitation, the Administrative Agent’s and each Lender’s reasonable
attorneys’ fees.  To the extent practicable and authorized to do so on the date
hereof, the attorneys for the Administrative Agent and each Lender shall submit
invoices via the Borrowers’ Serengeti e-billing system.
 
 
 
- 3 -

--------------------------------------------------------------------------------


 
 
Section 9.                      Counterparts.  This Amendment may be executed
and delivered in any number of counterparts with the same effect as if the
signatures on each counterpart were upon the same instrument.  Any counterpart
delivered by facsimile or by other electronic method of transmission shall be
deemed an original signature thereto.
 
Section 10.                    Amendment as Loan Document.  Each party hereto
agrees and acknowledges that this Amendment constitutes a “Loan Document” under
and as defined in the Loan Agreement.
 
Section 11.                    GOVERNING LAW.  THIS AMENDMENT SHALL BE DEEMED TO
CONSTITUTE A CONTRACT MADE UNDER THE LAWS OF THE STATE OF NEW YORK, INCLUDING
ARTICLE 5 OF THE UCC, AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 AND 5-1402
OF THE GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO ITS CONFLICTS OF
LAW RULES).
 
Section 12.                    Successors and Assigns.  This Amendment shall be
binding upon each of the Borrowers, the Guarantors, the Lenders, the Issuing
Bank, the Administrative Agent, the Agents and their respective successors and
assigns, and shall inure to the benefit of each such Person and their permitted
successors and assigns.
 
Section 13.                    Headings.  Section headings in this Amendment are
included herein for convenience of reference only and shall not constitute a
part of this Amendment for any other purpose.
 
Section 14.                   Expenses.  Each Borrower jointly and severally
agrees to promptly reimburse the Administrative Agent for all expenses,
including, without limitation, reasonable fees and expenses of outside legal
counsel, such Person has heretofore or hereafter incurred or incurs in
connection with the preparation, negotiation and execution of this Amendment and
all other instruments, documents and agreements executed and delivered in
connection with this Amendment.
 
Section 15.                    Integration.  This Amendment contains the entire
understanding of the parties hereto and with any other Lenders and parties to
the Loan Agreement with regard to the subject matter contained herein.  This
Amendment supersedes all prior or contemporaneous negotiations, promises,
covenants, agreements and representations of every nature whatsoever with
respect to the matters referred to in this Amendment, all of which have become
merged and finally integrated into this Amendment.  Each of the parties hereto
understands that in the event of any subsequent litigation, controversy or
dispute concerning any of the terms, conditions or provisions of this Amendment,
no party shall be entitled to offer or introduce into evidence any oral promises
or oral agreements between the parties relating to the subject matter of this
Amendment not included or referred to herein and not reflected by a writing
included or referred to herein.
 
 
 
 
- 4 -

--------------------------------------------------------------------------------


 
 
Section 16.                    Waiver and Release.


(a)           The Borrowers and the Guarantors acknowledge and agree that, as of
the date hereof:  (i) none of the Borrowers or Guarantors have any claim or
cause of action against the Administrative Agent or the Lenders arising out of,
under or in any way relating to the Loan Agreement or the Loan Documents
(including this Amendment), any documents, instruments, agreements, dealings or
other matters in connection with the Loan Documents, the transactions
contemplated by the Loan Documents, or any actions taken or not taken by the
Administrative Agent or the Lenders in connection therewith; (ii) none of the
Borrowers or the Guarantors have any offset rights, counterclaims or defenses of
any kind against payment and performance of the obligations under the Loan
Documents; and (iii) the Administrative Agent and the Lenders have heretofore
properly performed and satisfied in a timely manner all of their obligations to
the Borrowers and the Guarantors under the Loan Documents.


(b)           In consideration of the amendments and consents provided by and
the covenants of the Administrative Agent and the Lenders herein, the Borrowers
and the Guarantors agree to eliminate any possibility that any past conditions,
acts, omission, events, circumstances or matters would impair or otherwise
adversely affect any of the rights, interests, contracts, collateral security or
rights and remedies of the Administrative Agent or the Lenders under the Loan
Documents.  Therefore, each of the Borrowers and the Guarantors, on their own
behalf and on behalf of each of their respective successors and assigns, hereby
waives, releases and discharges the Administrative Agent and the Lenders, from
any and all claims, demands, actions or causes of action on or before the date
hereof and arising out of, under or in any way relating to the Loan Documents
(including this Amendment), any documents instruments, agreements, dealings or
other matters connected with the Loan Documents, the transactions contemplated
by the Loan Documents or any actions taken or not taken by the Administrative
Agent or the Lenders in connection therewith, including, without limitation, all
matters, claims, transactions or things occurring on or prior to the date hereof
of which any of the Borrowers or Guarantors have knowledge.  The waivers,
releases and discharges in this paragraph shall be effective regardless of any
other event that may occur or not occur prior to, or on or after the date
hereof.
 
 
 
 
- 5 -

--------------------------------------------------------------------------------


 
 
Section 17.                   Jury Trial Waiver.  THE BORROWERS, GUARANTORS,
ADMINISTRATIVE AGENT AND LENDERS BY ACCEPTANCE OF THIS AMENDMENT MUTUALLY HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AMENDMENT, THE LOAN AGREEMENT, OR ANY OTHER LOAN DOCUMENTS
CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH, OR ANY COURSE OF CONDUCT,
COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY
PARTY, INCLUDING, WITHOUT LIMITATION, ANY COURSE OF CONDUCT, COURSE OF DEALINGS,
STATEMENTS OR ACTIONS OF ANY AGENT OR ANY LENDER RELATING TO THE ADMINISTRATION
OF THE LOAN OR ENFORCEMENT OF THE LOAN DOCUMENTS, ARISING OUT OF TORT, STRICT
LIABILITY, CONTRACT OR ANY OTHER LAW, AND AGREE THAT NO PARTY WILL SEEK TO
CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT
BE OR HAS NOT BEEN WAIVED.
 


 
[Remainder of page intentionally left blank; signature pages follow]
 
 
 
 
- 6 -

--------------------------------------------------------------------------------


 
 
 
 


 
IN WITNESS WHEREOF, the parties have caused this Fourth Amendment to be duly
executed by their duly authorized officers or representatives, all as of the
date first above written.
 

BORROWERS:
CENTERLINE HOLDING COMPANY
 
By:
/s/ Marc D. Schnitzer
   
Name: Marc D. Schnitzer
   
Title:  Chief Executive Officer and President
             
CENTERLINE CAPITAL GROUP INC.
 
By:
/s/ Marc D. Schnitzer
   
Name: Marc D. Schnitzer
   
Title:  Chief Executive Officer
           

 

 
(Signatures continued on next page)
 
 
 

--------------------------------------------------------------------------------



 
GUARANTORS:
 
CENTERLINE CAPITAL COMPANY LLC
           
By:
/s/ Marc D. Schnitzer
     
Name:
Marc D. Schnitzer
     
Title:
Chief Executive Officer and President
                   
CENTERLINE AFFORDABLE HOUSING ADVISORS LLC
           
By:
/s/ Marc D. Schnitzer
     
Name:
Marc D. Schnitzer
     
Title:
Chief Executive Officer
                   
CENTERLINE/AC INVESTORS LLC
           
By:
/s/ Marc D. Schnitzer
     
Name:
Marc D. Schnitzer
     
Title:
Chief Executive Officer
                   
CENTERLINE HOLDING TRUST
           
By:
/s/ Marc D. Schnitzer
     
Name:
Marc D. Schnitzer
     
Title:
Chief Executive Officer
                   
CENTERLINE INVESTORS I LLC
           
By:
/s/ Marc D. Schnitzer
     
Name:
Marc D. Schnitzer
     
Title:
Chief Executive Officer

                 
CENTERLINE MANAGER LLC
           
By:
/s/ Marc D. Schnitzer
     
Name:
Marc D. Schnitzer
     
Title:
Chief Executive Officer

 
 
 
 
CENTERLINE GUARANTEED MANAGER LLC
           
By:
/s/ Marc D. Schnitzer
     
Name:
Marc D. Schnitzer
     
Title:
Chief Executive Officer
               

 
(Signatures continued on next page)


 
 

--------------------------------------------------------------------------------




 
 
GUARANTORS (CONT.):
 
CENTERLINE REIT INC.
           
By:
/s/ Marc D. Schnitzer
     
Name:
Marc D. Schnitzer
     
Title:
Chairman
                   
CENTERLINE SERVICING INC.
           
By:
/s/ Marc D. Schnitzer
     
Name:
Marc D. Schnitzer
     
Title:
Chairman
                   
CENTERLINE FINANCE CORPORATION
           
By:
/s/ Marc D. Schnitzer
     
Name:
Marc D. Schnitzer
     
Title:
Chairman
                   
CENTERLINE INVESTOR LP LLC
           
By:
/s/ Andrew J. Weil
     
Name:
Andrew J. Weil
     
Title:
Vice President
                   
CENTERLINE INVESTOR LP II LLC
           
By:
/s/ Marc D. Schnitzer
     
Name:
Marc D. Schnitzer
     
Title:
Executive Managing Director

 
 

 
CENTERLINE CREDIT MANAGEMENT LLC
           
By:
/s/ Marc D. Schnitzer
     
Name:
Marc D. Schnitzer
     
Title:
Chief Executive Officer and President

 
 
 
 
CM INVESTOR LLC
           
By:
/s/ Marc D. Schnitzer
     
Name:
Marc D. Schnitzer
     
Title:
Chief Executive Officer

 
 
 
(Signatures continued on next page)
 

--------------------------------------------------------------------------------


 

 
GUARANTORS (CONT.):
 
CENTERLINE SERIES M INVESTOR LLC
    By:
Centerline Affordable Housing Advisors LLC,
       its sole member            
By:
/s/ Marc D. Schnitzer
     
Name:
Marc D. Schnitzer
     
Title:
Chairman

 
 
 


 
 

--------------------------------------------------------------------------------

 
 
 
 
Schedule 1


Guarantors
 
1.           Centerline Investor LP
2.           Centerline Investor LP II,
3.           CCC
4.           CAHA
5.           Centerline/AC
6.           Holding Trust
7.           Centerline Investors
8.           Centerline REIT Inc.
9.           Centerline Servicing Inc.
10.         Centerline Finance Corporation
11.         Credit Management
12.         CM Investor LLC
13.         Centerline Manager LLC
14.         Centerline Guaranteed Manager LLC
15.         Centerline Series M Investor LLC

 
 
 




 
 

--------------------------------------------------------------------------------

 


 


Schedule 2


(Term Loan Extension)


Form of Signature Page for Lenders included in Consenting Lenders for purposes
of approving FOURTH AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND TERM
LOAN AGREEMENT:


The undersigned hereby evidences its agreement to the terms of the FOURTH
AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT, and
the consummation of the transactions contemplated thereby, amending that certain
Amended and Restated Revolving Credit and Term Loan Agreement, dated as of
December 19, 2008,  by and among Centerline Holding Company and Centerline
Capital Group Inc. as the Borrowers, the Guarantors described therein, the
Lenders described therein, and Bank of America, N.A., as Administrative Agent
and Issuing Bank, as such agreement is amended, restated, supplemented or
otherwise modified from time to time.



 


BANK OF AMERICA, N.A.




By: /s/ John F. Simon
Name: John F. Simon
Title: Senior Vice President




Representing 40.65% of all Term Loans outstanding, all Revolving Exposure,
unused Revolving Loan Commitments and unused Term Loan Commitments


 
 

--------------------------------------------------------------------------------

 
 


 


Schedule 2


(Term Loan Extension)


Form of Signature Page for Lenders included in Consenting Lenders for purposes
of approving FOURTH AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND TERM
LOAN AGREEMENT:


The undersigned hereby evidences its agreement to the terms of the FOURTH
AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT, and
the consummation of the transactions contemplated thereby, amending that certain
Amended and Restated Revolving Credit and Term Loan Agreement, dated as of
December 19, 2008,  by and among Centerline Holding Company and Centerline
Capital Group Inc. as the Borrowers, the Guarantors described therein, the
Lenders described therein, and Bank of America, N.A., as Administrative Agent
and Issuing Bank, as such agreement is amended, restated, supplemented or
otherwise modified from time to time.






CITICORP, USA




By: /s/ William Cahill
Name: William Cahill
Title: Vice President




Representing 21.05% of all Term Loans outstanding, all Revolving Exposure,
unused Revolving Loan Commitments and unused Term Loan Commitments
 
 
 

--------------------------------------------------------------------------------


 


 


Schedule 2


(Term Loan Extension)


Form of Signature Page for Lenders included in Consenting Lenders for purposes
of approving FOURTH AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND TERM
LOAN AGREEMENT:


The undersigned hereby evidences its agreement to the terms of the FOURTH
AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT, and
the consummation of the transactions contemplated thereby, amending that certain
Amended and Restated Revolving Credit and Term Loan Agreement, dated as of
December 19, 2008,  by and among Centerline Holding Company and Centerline
Capital Group Inc. as the Borrowers, the Guarantors described therein, the
Lenders described therein, and Bank of America, N.A., as Administrative Agent
and Issuing Bank, as such agreement is amended, restated, supplemented or
otherwise modified from time to time.






MLBUSA COMMUNITY DEVELOPMENT CORP.

 


By: /s/ John F. Simon
Name: John F. Simon
Title: Authorized Signatory



Representing 9.98% of all Term Loans outstanding, all Revolving Exposure, unused
Revolving Loan Commitments and unused Term Loan Commitments


--------------------------------------------------------------------------------


 
 


 


Schedule 2


(Term Loan Extension)


Form of Signature Page for Lenders included in Consenting Lenders for purposes
of approving FOURTH AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND TERM
LOAN AGREEMENT:


The undersigned hereby evidences its agreement to the terms of the FOURTH
AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT, and
the consummation of the transactions contemplated thereby, amending that certain
Amended and Restated Revolving Credit and Term Loan Agreement, dated as of
December 19, 2008,  by and among Centerline Holding Company and Centerline
Capital Group Inc. as the Borrowers, the Guarantors described therein, the
Lenders described therein, and Bank of America, N.A., as Administrative Agent
and Issuing Bank, as such agreement is amended, restated, supplemented or
otherwise modified from time to time.






CIBC INC.




By: /s/ Charles D. Mulkeen
Name: Charles D. Mulkeen
Title: Authorized Signatory



Representing 8.13% of all Term Loans outstanding, all Revolving Exposure, unused
Revolving Loan Commitments and unused Term Loan Commitments

 

--------------------------------------------------------------------------------


 
 


 


Schedule 2


(Term Loan Extension)


Form of Signature Page for Lenders included in Consenting Lenders for purposes
of approving FOURTH AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND TERM
LOAN AGREEMENT:


The undersigned hereby evidences its agreement to the terms of the FOURTH
AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT, and
the consummation of the transactions contemplated thereby, amending that certain
Amended and Restated Revolving Credit and Term Loan Agreement, dated as of
December 19, 2008,  by and among Centerline Holding Company and Centerline
Capital Group Inc. as the Borrowers, the Guarantors described therein, the
Lenders described therein, and Bank of America, N.A., as Administrative Agent
and Issuing Bank, as such agreement is amended, restated, supplemented or
otherwise modified from time to time.





 
Taberna Preferred Funding VIII, Ltd.
By: Taberna Capital Management, LLC,
   as Collateral Manager




By: /s/ Jack E. Salmon
Name: Jack E. Salmon
Title: Chief Financial Officer
 
 
Representing 0.22% of all Term Loans outstanding, all Revolving Exposure, unused
Revolving Loan Commitments and unused Term Loan Commitments
 


--------------------------------------------------------------------------------


 
 


 